Norton and Ray, JJ.,
Concurring.—Understanding the opinion in this case to hold that nnder the will •of John Corby, Mrs. Amanda Corby only takes a life •estate in the real and personal estate, with no power of disposition of the corpus or body of the estate, and that as to the remainder in fee said Corby died intestate .and that as to the remainder, his heirs and legal representatives take’ under the law of descents and distributions, we concur in the conclusion reached and in affirming the judgment.